571 F.2d 978
BAKER OIL TOOLS, INC., Plaintiff-Appellee,v.DELTA STEAMSHIP LINES, INC., Defendant Third-Party Plaintiff-Appellant,v.PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, TEXAS, Defendant-Appellee,Harris County Houston Ship Channel Navigation District,Third-Party Defendant-Appellee.
No. 75-3678.
United States Court of Appeals,Fifth Circuit.
April 21, 1978.

Kenneth D. Kuykendall, Houston, Tex., for defendant third-party plaintiff-appellant.
William C. Bullard, Houston, Tex., for Baker Oil.
Jack Allbritton, Thomas A. Brown, Houston, Tex., for Port of Houston and third-party defendant-appellee.
ON PETITION FOR REHEARING AND REHEARING EN BANC
Before GODBOLD, TJOFLAT and HILL, Circuit Judges.
PER CURIAM:


1
Upon reconsideration of our November 10, 1977 opinion in this case, reported at 562 F.2d 938 (5th Cir. 1977), the following changes are hereby made to clarify the opinion.


2
(1) The following phrase shall be added to footnote 3, page 940, after ". . .  the carrier's responsibility to the shipper,":


3
"and COGSA, 46 U.S.C. § 1307 (1970),"


4
(2) Footnote 4, page 940, shall be amended by the addition of the following sentence at the beginning of the footnote:


5
We make this observation to show that although jurisdiction over this suit is not conferred on the federal courts by the Harter Act, bailments such as the Baker-Delta transaction have long been treated as maritime in nature.


6
With the above modifications and clarifications, the Petition for Rehearing is DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12), the Petition for Rehearing En Banc is DENIED.